DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  claim 1, line 15, “the direction” should read --a direction--; in claim 5, line 2, “their radial support” should read --the radial support--.  Appropriate correction is required.
Claims not specifically referenced are objected and being dependent on an objected to base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with 112(b) errors due to the use of the terms “which” and “its”. Below are a few examples of why the claims are unclear and indefinite due to the use of the terms “which” and “its”. Please note there are more instances that are not outlined below.

Regarding claim 1, the limitation “which” in line 2 is unclear and indefinite. It is unclear and indefinite if the limitation is referring to the housing interior or the housing. For examination purposes, the limitation will be regarded as the valve housing.
Regarding claim 1, the limitation “its” in line 3 is unclear and indefinite. It is unclear and indefinite if the limitation is referring to the interior or the valve housing. For examination purposes, the limitation will be regarded as the valve housing.
Regarding claim 1, the limitation “which” in line 6 is unclear and indefinite. It is unclear and indefinite if the limitation is referring to the valve slide or the housing interior. For examination purposes, the limitation will be regarded as the valve slide.
Regarding claim 1, lines 10-12, “on the one hand” and “on the other hand” are idiomatic and therefore unclear and indefinite.
Regarding claim 1, the limitation “and supported axially in relation to the housing rear wall” is unclear and indefinite. It is unclear and indefinite as to what element is “supported axially in relation to the housing rear wall”. It appears that it would either be the spring or support element.
Regarding claims 3, 4, 5, 7, 16, 17, and 19, the limitation “in each case” is unclear and indefinite. Multiple “cases” have not been identified and it is therefore unclear and indefinite what “in each case” is referring to. 
Regarding claims 17 and 18, the limitation “groove-like” is unclear and indefinite. It is unclear and indefinite what is meant by “groove-like”. Either the recess is a groove or the recess is not a groove.

Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 1, as best understood, Bugatti (U.S. 2017/0009896) discloses a valve (10) comprising a valve housing (12), in which a housing interior extending along a main axis is formed and which has a housing perimeter wall delimiting the housing interior at its radial outer circumference and a housing rear wall (13a) delimiting the housing interior at a rear side, further comprising a valve slide (50) arranged in the housing interior, which is axially displaceable for positioning in various switching positions relative to the valve housing (12) by changing its axial position adopted in relation to the valve housing (12), and comprising a compression spring (70) arranged in a rear interior end portion of the housing interior axially between the valve slide (50) and the housing rear wall (13a), by which the valve slide (50) is preloaded in one of its possible switching positions and which is supported on the one hand on a rear end portion of the valve slide (50) facing the housing rear wall and on the other hand on a supporting wall of a supporting element (72) extending in the rear interior end portion and supported axially in relation to the housing rear wall (13a).
Bugatti fails to disclose wherein the supporting element comprises a plurality of individual supporting arms distributed around the main axis and extending in the rear interior end portion axially 
Varga (DE 2039932) teaches a supporting element (72-74) comprising a plurality of individual supporting arms (72-74) distributed around a main axis and extending in a rear interior end portion axially in the direction of a valve slide (70), wherein the supporting arms (72-74) are able to be deflected springily with respect to the main axis in the radial direction independently of one another, wherein the supporting arms (72-74) axially overlap the rear end portion of the valve slide (70) radially outwards independently of the axial position adopted by the valve slide (70) relative to a valve housing, and wherein each supporting arm (72-74) radially inwards has a guide surface slidably bearing against the radial outer circumference of the valve slide (70) and wherein each supporting arm (72-74) radially outwards has a radial support surface bearing against the housing perimeter wall.
The combination fails to teach a plurality of individual supporting arms extending in a rear interior end portion axially in the direction of a valve slide starting from the supporting wall. Furthermore the combination would not be obvious to one of ordinary skill in the art at the time the invention was effectively filed because spring of Varga is not between the valve slide and the supporting element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753